Citation Nr: 1700176	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  09-12 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hip disorder.

2. Entitlement to service connection for a thoracolumbar spine (low back) disability with radiculopathy pain in the hips and legs, to include as secondary to the bilateral knee disability.

3. Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease with limitation of motion.

4. Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease with limitation of motion.

5. Entitlement to a rating in excess of 10 percent for right knee instability.

6. Entitlement to a rating in excess of 10 percent for left knee instability.

7. Entitlement to total disability based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before a Veterans Law Judge (VLJ) in August 2013.  The Board sent the Veteran a letter in July 2016 informing him that the VLJ from his hearing no longer worked at the Board and giving him the option to have a new hearing.  The Veteran did not respond in four months.  The November 2016 appellate brief does not discuss a new hearing.

In January 2014, the prior VLJ reopened the service connection issues regarding the lumbar spine and bilateral hip disorders and remanded those matters along with increased ratings for the service-connected left and right knee and TDIU for further development.

The issues of service connection for a low back disability, increased ratings for left and right knee disabilities, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against finding a current bilateral hip disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In September 2007, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA, including explaining the requirements for service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including those from the Social Security Administration (SSA).  VA provided examinations for the Veteran's hips in September 2004, February 2014, and September 2015.  The examiners recorded the current subjective complaints and objective findings.  Following the 2014 Board remand directives, the AOJ scheduled the Veteran for the September 2015 examination.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The examiners provided opinions on the hips.  However, the Veteran cannot be prejudiced by the adequacy of those opinions, because they will not be used to decide his hip claim.  A medical opinion is not needed when the evidence does not show a current disability.  The Board has carefully reviewed the record and determines there is no additional development needed for the claim decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, 
a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose a hip disability, as this requires specialized training to understand the complexities of the musculoskeletal system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements were detailed and consistent.  

During the Board hearing and other statements to VA, the Veteran reported that he suffered a fall of about 10 feet and landed on his side during infantry training school in 1993.  He asserts that this fall caused a hip disability.  

Following a review of the evidence, the Board determines that the criteria for service connection for a bilateral hip disability have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for 
VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

The evidence shows pain but does not support a finding of a current hip disability.  VA medical records show complaints of and treatment for low back and hip pain.  Throughout the claims file, the evidence shows the Veteran reporting pain in his hips since the time of service.  However, pain alone is not subject to service connection without an underlying disability.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, and vacated and remanded in part, on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Multiple diagnostic tests found normal hips with no disability, including in September 2004, October 2007, March 2008, November 2009, and January 2010.  Although the VA examiners recorded limitation of motion in the hips, they did not diagnose any hip disability.  Indeed, the 2004 VA examiner stated that his hip symptoms consisted of occasional popping, but without degeneration and with a normal gait.  More recently, the 2014 VA examiner rendered a diagnosis of bilateral hip pain.  Treatment records also do not show a specific hip disability.  Instead, the record suggests that the pain and other symptoms in the Veteran's hips are due to his low back disability.  Treatment records from October 2007, May 2010, October 2010, and March 2012 indicate that hip pain and limitation of motion are due to low back, or SI, pain.   

Based on the negative diagnostic studies and an alternate cause for hip symptoms, the Board finds the evidence does not show a current hip disability.  Service connection cannot be established when there is no present disability shown.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  The benefit of the doubt rule has been considered, but as the preponderance of the evidence is against the claim, the rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board notes that the hip pain and symptoms have been included as part of his back claim and remanded.


ORDER

Entitlement to service connection for bilateral hip disorder is denied.


REMAND

Additional development is needed for the Board to adjudicate the Veteran's remaining appeals.  First, the AOJ should obtain any outstanding treatment record.  

Second, the medical opinions on the back disability do not adequately address all of the raised theories of entitlement.  The April 2009 examiner could not provide an opinion on a relationship between the back disability and service without resort to speculation.  The February 2014 examiner opined that the back disability was less likely than not caused by or aggravated by the service-connected knee disabilities because there was no gait disturbance or abnormal translation of force across the hips or the back.  

The July 2012 examiner provided an opinion that the fall, which lead to a thoracic spine compression fracture, was not due to the service-connected knee disabilities.  The examiner reasoned that the fall was due to other causes and there was no indication in medical records that the Veteran's knees gave out.  Treatment records show that the Veteran sustained a thoracic compression fracture after a fall in June 2010.  However, the records do not indicate the cause of the fall.  February 2014 treatment and September 2013 emergency room notes show reports of falls when the right knee gave out and increased back pain.  The 2012 examiner was not able to consider this later evidence.  The September 2015 examiner found that the Veteran's back disability was not related to service.  The examiner relied on the absence of documentation in service treatment records but did not consider his reports of in-service pain currently or in a 1993 letter to his parents.  

The July 2012 and September 2015 opinions on direct connection to service and causation from a knee-related fall did not consider all relevant evidence of record.  As these opinions are not based on the complete factual record, the Board finds that an addendum opinion is needed.  

Third, the left and right knee disabilities include consideration of any associated limitation of motion.  The Court in Correia found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The VA examinations to date did not address all of those measurements.  Therefore, remand is needed to comply with the Court's holding.  The ratings for knee instability are also remanded as a new examination may yield new evidence regarding these service-connected disabilities.

With regard to TDIU, the AOJ obtained an opinion in September 2015 addressing the effects of the knee disabilities on employment.  However, the Board remand directed the examiner to consider the effects of all of the Veteran's service-connected disabilities; the examiner did not answer the questions posed by the Board.  As such, the AOJ failed to substantially comply with the Board's remand directives and additional remand is necessary for that purpose.  See Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file any outstanding VA treatment records.

2. Then, request an opinion from the September 2015 examiner, or another appropriate examiner, on the Veteran's back claim.  The examiner should review the claims file and address the following:

a. Is the Veteran's current thoracolumbar back disability at least as likely as not related to service, including reports of a fall and onset of pain symptoms?  Consider his current reports and the 1993 letter he wrote to his parents.

b. Was the Veteran's current thoracolumbar back disability at least as likely as not caused by a fall due to instability from his service-connected knee disabilities?

c. Was the Veteran's current thoracolumbar back disability at least as likely as not aggravated beyond the natural progression by falls due to instability from his service-connected disabilities?

If aggravation is found, please provide a baseline level of low back disability prior to aggravation.

In formulating the opinion(s), consider the February 2014 treatment and September 2013 emergency room notes showing reports of falls when the right knee gave out and increased back pain.  Additionally, consider all relevant lay and medical evidence.  All opinions are to be accompanied by a comprehensive rationale.  If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. After completion of #1, schedule the Veteran for an examination for his left and right knee disabilities.  The examiner should review the claims file to become familiar with the pertinent medical history of the knee disability.  The examiner should measure and record the subjective and objective symptoms and impairment.  Additionally, address the following:

a. Test the joints, addressing pain on both passive and active motion and on both weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b. Review the prior knee examinations and opine as to whether the above requested measurements would be similar if taken at the time of the prior January 2013, February 2014, and September 2015 examinations and if not, how they would have differed.  If the examiner cannot determine this, then explain why that is so.

c. If the Veteran reports any flare-ups in symptoms or limitations when the knees are used repeatedly over a period of time, the examiner should express an opinion on whether pain could significantly limit functional ability during any current or past flare-ups.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  If the examiner cannot determine this, then explain why that is so.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4. Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  Explain the functional impairment each disability has on the Veteran's ability to secure or follow substantially gainful employment.  If possible, state the functions which would be difficult or impossible to do as a result of an associated service-connected symptom or impairment.  The virtual folder should be made available to the examiner and review to become familiar with the pertinent medical, educational, and occupational histories.  The report should be prepared and associated with the virtual folder.

5. Issue a supplemental statement of the case considering all relevant evidence, to include any new evidence.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


